      Case 4:21-cv-02178 Document 1 Filed on 07/05/21 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

TAMMY BLANKS                                 §
   Plaintiff                                 §
                                             §
V.                                           §          C.A. NO. 4:21-cv-2178
                                             §
DAREN MAXIE, KEURIG DR.                      §
PEPPER, INC. and SPLASH                      §
TRANSPORT, INC.                              §
    Defendants                               §

                               NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       1.     Defendants Keurig Dr. Pepper, Inc. and Splash Transport, Inc. are the

Defendants in a civil action filed on or about June 15, 2021 in the 190TH District Court of

Harris County, Texas, entitled Tammy Blanks v. Daren Maxie, Keurig Dr. Pepper, Inc.,

and Splash Transport, Inc.; CA 2021-35884.

       2.     Attached to this Notice of Removal are the following: All executed process

in the case, all pleadings, petitions and answers, any orders signed by the state judge, the

docket sheet, an index of matters being filed and a list of all counsel of record, including

address, telephone numbers and parties represented.

       3.     The Citation and Petition in this action were served on June 22, 2021 on CT

Corporation, registered agent for Defendants. This Notice of Removal is timely filed

under 28 U.S.C. § 1446, et seq.

       4.     The District Courts of the United States have original jurisdiction over this

action based on diversity of citizenship among the parties. Plaintiff Tammy Blanks is
      Case 4:21-cv-02178 Document 1 Filed on 07/05/21 in TXSD Page 2 of 4




domiciled in Texas and was domiciled there at the time this action was commenced.

Plaintiff was at that time and is now a citizen of Texas, as plead in Plaintiff’s Original

Petition.

       5.     Defendant Splash Transport, Inc. is a foreign corporation incorporated and

domiciled in Delaware. It has been served and files this removal.

       6.     Defendant Keurig Dr. Pepper, Inc. is a foreign corporation incorporated and

domiciled in Massachusetts. It has been served and files this removal.

       7.     Defendant Daren Maxie is a Texas resident. He has not been joined or

served at the time of filing this removal.

       8.     Defendant Sedgwick Claims Management Services, Inc. is a foreign

corporation incorporated and domiciled in Kentucky. It has not been joined or served at

the time of filing this removal.

       9.     The amount in controversy in this action exceeds, exclusive of interest and

costs, the sum of $75,000. Plaintiff’s Original Petition seeks monetary relief in excess of

$5,000,000.00 based on personal injury claims for negligence.               Defendant has

demonstrated the amount in controversy meets or exceeds the minimum jurisdictional

amount required.

       10.    Removal of this action is proper under 28 U.S.C. § 1441, since it is a civil

action brought in a state court. The federal district courts have original jurisdiction over

the subject matter under 28 U.S.C. § 1332 because the Plaintiff and Defendants are

diverse in citizenship at the time of filing this removal. Removal is further proper under

the snap removal provision of Texas Brine Company, L.L.C. v. American Arbitration


                                             2
      Case 4:21-cv-02178 Document 1 Filed on 07/05/21 in TXSD Page 3 of 4




Association, Incorporated, Anthony M. DiLeo and Charles R. Minyard, No. 18-31184; in

the United States Court of Appeals for the Fifth Circuit (April 7, 2020).

       WHEREFORE Defendants Keurig Dr. Pepper, Inc. and Splash Transport, Inc.,

pursuant to these statutes and in conformance with the requirements set forth in 28 U.S.C.

§ 1446, remove this action for trial from the 190TH Judicial District Court of Harris

County, Texas to this Honorable Court on this 5TH day of July 2021.


                                          Respectfully submitted,

                                          RB LEGAL GROUP, PLLC

                                          By: /s/ Scott R. Breitenwischer
                                                  Scott R. Breitenwischer
                                                  TX Bar No.: 02947695
                                                  Federal ID No. 10827
                                                  215 4th Street
                                                  Wallis, Texas 77485
                                                  5150 Hardy Street
                                                  Houston, Texas 77009
                                                  Telephone: 713/974-1333
                                                  Facsimile: 713/974-5333
                                                  sbreitenwischer@rblegalgroup.com

                                          **E-SERVICE WITHOUT COPYING
                                          NOTICE@RBLEGALGROUP.COM is not
                                          accepted nor is it effective notice or service
                                          under the Rules**

                                          COUNSEL FOR DEFENDANTS,
                                          KEURIG DR. PEPPER, INC., and SPLASH
                                          TRANSPORT, INC.




                                             3
      Case 4:21-cv-02178 Document 1 Filed on 07/05/21 in TXSD Page 4 of 4




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 5TH day of July 2021, a true and correct copy of the
foregoing Notice of Removal was served via the CM/ECF filing system and properly
addressed to:

Shaun W. Hodge
THE HODGE LAW FIRM, PLLC
Old Galveston Square Building
2211 Strand Street
Suite 302
Galveston, Texas 77550
shodge@hodgefirm.com

ATTORNEY FOR PLAINTIFF


                                         /s/ Scott R. Breitenwischer
                                         Scott R. Breitenwischer




                                           4
